      Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

    - against -
                                                   No. S10 17 Cr. 630 (ER)
MARK S. SCOTT,

                          Defendant.




OPPOSITION TO GOVERNMENT’S APPLICATION FOR A RESTRAINING ORDER




                                             Arlo Devlin-Brown
                                             COVINGTON & BURLING LLP
                                             The New York Times Building
                                             620 Eighth Avenue
                                             New York, NY 10018-1405
                                             (212) 841-1046

                                             David M. Garvin
                                             Law Offices of David M. Garvin, P.A.
                                             200 South Biscayne Boulevard
                                             Suite 3150
                                             Miami, FL 33131
                                             (305) 371-8101


                                             Counsel for Mr. Scott
         Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 2 of 11




                                      Preliminary Statement

       The Government seeks a complete restraining order (the “Proposed Total Restraining

Order”), attached as Exhibit A, which would immediately and indefinitely bar Mr. Scott from

spending any money whatsoever on anything: not food, not his upcoming surgery, not his

defense in his own case. That application should be denied, for three reasons.

       First, there is no precedent or authority for the Government’s extraordinary proposal that

Mr. Scott be immediately barred from spending any money from any source on anything. The

reasons for that should be obvious: such a complete bar on a defendant from feeding, sheltering,

or caring for his family (including his cancer-stricken elderly mother and his three-year old son)

from funds entirely and indisputably unrelated to the offense is inhumane. The federal statute

governing restraining orders in service of forfeiture judgments permits the restraint of assets

traceable to the charged offense, not of clean funds.

       Second, the Government’s proposal is entirely unnecessary. The Government has

already seized or restrained all of the funds and other assets it has traced to the offense.

Although hardly necessary, the Court could issue a further restraining order that would expressly

bar him from using any assets derived from the offense conduct, regardless of whether expressly

identified, while his case is pending. That would address the Government’s purported concern

that Mr. Scott may have assets traced to the offense beyond assets previously seized or

restrained. We attach as Exhibit B a Modified Proposed Restraining Order that would

accomplish just that.

       Third, the Government’s proposal would further jeopardize Mr. Scott’s Sixth

Amendment right to defend himself in this case by barring Mr. Scott from using funds even the

Government agrees are entirely untainted for legal fees. Regrettably, and as discussed in more



                                                  1
          Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 3 of 11




detail below, the Government has refused to cooperate in providing the peace of mind Mr.

Scott’s bank (UBS) needs to release past due legal fees to Covington from specific accounts of

Mr. Scott at UBS that the Government has never seized, restrained or claimed in its forfeiture

submission contain proceeds of the offense. The Modified Proposed Restraining Order addresses

this issue as well.

                                      Relevant Background

        Since the outset of these proceedings, the Government has sought and obtained a number

of seizure warrants and restraining orders to secure property the Government believes is

traceable to the charged offense. Such actions simply preserve the status quo so that assets

allegedly linked to an offense are available in the event the defendant is convicted. But the

Government has also taken steps since shortly after Mr. Scott’s arrest, which continue to this

date, that have prevented Mr. Scott from accessing assets the Government has never alleged were

linked to the offense to cover legal fees and other expenses, including extensive medical care.

        The Government’s conduct with respect to UBS has been particularly problematic and

impactful, as detailed in declarations submitted by Mr. Scott’s counsel attached hereto as

Exhibits C (the “Devin-Brown Declaration”) and D (the “Garvin Declaration”). Prior to

indictment, the Government obtained seizure warrants for certain accounts Mr. Scott held at

UBS and other financial institutions that it had alleged (in a probable cause application to a U.S.

Magistrate Judge) could be traced to the offenses. However, of the seven accounts that Mr. Scott

held at UBS, the Government alleged that only three held criminal proceeds and sought to seize

only these three accounts. At no time in the more than two years that have since passed did the

Government obtain an order to seize or restrain the other four accounts at UBS, including a




                                                 2
           Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 4 of 11




retirement account and 529 Plan account for his son’s future education, among others (the

“Unrestricted UBS Accounts”).

          Following his arrest, Mr. Scott sought to identify unrestrained funds to obtain counsel.

On approximately October 1, 2018 he sought to transfer some of the funds in the Unrestricted

UBS Accounts to attorney James Nobles. See Devlin-Brown Declaration, ¶ 4. Counsel

understood that Mr. Scott intended to use some portion of this transfer, along with funds from

other unrestrained sources, towards Covington’s legal fees in order for Covington, which had

appeared solely for the purposes of bail, to remain on the case. Id. The Government apparently

became aware of the transfer and placed a call to UBS, which blocked it. Id. ¶ 5. Immediately

following the call from the Government, UBS froze all of the accounts that Mr. Scott had at the

bank in addition to the three the Government had obtained a judicial order to seize or restrain.

Due to Mr. Scott’s inability to access the Unrestricted UBS Accounts or obtain other

unrestrained funds, Mr. Devlin-Brown and Covington were unable to continue representing Mr.

Scott.1

          At various points prior to trial, counsel for Mr. Scott sought to access funds in the

Unrestricted UBS Accounts, but was informed by counsel for UBS that the bank required the

comfort of a judicial order for these funds to be released. See Devlin-Brown Declaration, ¶ 8.

The bank has made clear that it will take no position on a joint application to release funds from

the Unrestricted UBS Accounts. Id. In July 2019, Mr. Garvin contacted the Government to ask

for its cooperation in facilitating the release of funds in the Unrestricted UBS Accounts but was

rebuffed. See Garvin Declaration, ¶ 3. The Government has continued to refuse to support an


1
 Covington became involved in the case again, substituting for attorney James Nobles, approximately
two months prior to trial, after Mr. Scott was able to obtain limited funds for a partial payment towards
Covington’s expected legal fees.

                                                     3
         Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 5 of 11




application for release of legal fees from the Unrestricted UBS Accounts. See Devlin-Brown

Declaration, ¶ 9.

       In fact, rather than provide UBS with the peace of mind it requires to release assets the

Government has never alleged are tainted, much less sought to seize, the Government is now

moving in the opposite direction. The Proposed Total Restraining Order would bar Mr. Scott

from accessing any assets whatsoever, even if entirely untainted, for any purpose. This would

continue to bar Mr. Scott from accessing any funds from UBS or any other source to support his

Sixth Amendment right to counsel. But it would go far beyond that as well, barring Mr. Scott

from using any money or other assets from any source for any reason, including food and urgent

medical needs.

                                          Applicable Law

       A court may issue an order to restrain a defendant charged with money laundering from

accessing “property constituting . . . proceeds” of the offense until the case is fully adjudicated.

Specifically, 21 U.S.C. § 853(e) provides that a court “may enter a restraining order . . . to

preserve the availability of” such property.

       However, there is a significant difference in the Government’s right to restrain offense

property, and its right to restrain substitute assets (“any other property of the defendant,” 21

U.S.C. § 853(p)(2)) that cannot be traced to the offense. While the Government’s right to

offense property, under the “relation back” provision of 21 USC § 853(c), “vests in the United

States upon the commission of the act giving rise to forfeiture,” the statute lacks any such

provision for substitute property. See United States v. Egan, 2015 WL 4772688, at *4 (S.D.N.Y.

Aug. 13, 2015) (“[T]here is no explicit relation-back provision for substitute assets in § 853”).

Similarly, the protective order provision of 853(e) that allows for an entry of a restraining order



                                                  4
           Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 6 of 11




for offense property, described above, does not provide that substitute property may be restrained

prior to trial. See United States v. Jarvis, 499 F.3d 1196, 1199 n. 3 (10th Cir. 2007) (“Section

853(e) does not . . . explicitly provide for pre-trial restraint of § 853(p) substitute property.”).

         In fact, each of the eight circuits to address the issue has concluded that Section 853(e)

does not permit a court to restrain substitute assets prior to the judgment of conviction. See

United States v. Chamberlain, 868 F.3d 290, 296–97 (4th Cir. 2017) (noting that the Fourth

Circuit had previously been alone in permitting pre-trial restraint of substitute assets and

concluding in light of Supreme Court precedent that the seven circuits to hold the opposite were

correct). This includes the Second Circuit, which held that the materially identical provision of

the RICO forfeiture statute “plainly states what property may be restrained before trial . . . and

that description does not include substitute assets,” United States v. Gotti, 155 F. 3d 144, 149

(2d. Cir. 1998).2 See also United States v. Perkins, 994 F. Supp. 2d 272, 275 (E.D.N.Y. 2014)

(quoting United States v. Jarvis, 499 F.3d 1196, 1204 (10th Cir. 2007) (“[F]orfeiture of

substitute property cannot occur until after the defendant's conviction and a determination by the

trial court that the defendant's act or omission resulted in the court's inability to reach [the

forfeitable property].”)); United States v. Kramer, 2006 WL 3545026, at *6–8 (E.D.N.Y. Dec. 8,

2006) (“[T]he Government has no colorable property interest in substitute assets of a defendant

at least until the time of conviction.”); United States v. Espada, 128 F. Supp. 3d 555, 556

(E.D.N.Y. 2015) (finding that the Government’s interest in the defendant’s pension did not vest




2
  As noted by the Fourth Circuit in Chamblerlain, the law in other circuits is in accord. See United States v. Field,
62 F.3d 246, 249 (8th Cir. 1995) (permitting restraint of substitute actions only after judgment of conviction);
United States v. Ripinsky, 20 F.3d 359, 361 (9th Cir. 1994) (same); United States v. Floyd, 992 F.2d 498, 501–02
(5th Cir. 1993) (same); United States v. Parrett, 530 F.3d 422, 431 (6th Cir. 2008) (“21 U.S.C. § 853 does not
provide authorization for the federal government to place restraints on substitute property prior to entry of an order
of forfeiture.”); Jarvis, 499 F.3d at 1204 (same); United States v. Riley, 78 F.3d 367, 371 (8th Cir. 1996) (same,
interpreting the provision in the RICO context).

                                                           5
         Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 7 of 11




until the court entered a preliminary order forfeiting it as substitute property at time of

sentencing).

       Indeed, constitutional as well as statutory barriers protect against the restraint of assets

used by a criminal defendant for his defense. In Luis v. United States, 136 S. Ct. 1083, 1088

(2016), the Supreme Court held that the pretrial restraint of untainted assets to retain counsel of

choice violates the Sixth Amendment.

                                             Argument

       The Government seeks, before the entry of any judgment of conviction and

corresponding forfeiture order (or even a ruling on Mr. Scott’s post-trial motions), an absolute

freeze on Mr. Scott spending any funds, even those indisputably unrelated to OneCoin. Its

Proposed Total Restraining Order is an unprecedented and unacceptable overreach that would

deprive Mr. Scott, without any basis, from accessing untainted funds to cover basic living

expenses for his family and his own substantial uninsured medical expenses. It also continues to

jeopardize his Sixth Amendment rights.

       Unsurprisingly, the Government offers no precedent for such a broad post-trial

restraining order and cites only to catch all All Writs Act, 28 U.S.C. § 1651, as a purported basis

for this authority. Worse, the Government fails to inform the Court that every single circuit court

to address the issue – including the Second Circuit in Gotti – has held that the forfeiture statutes

permit the Government to restrain substitute assets only upon a judgment of conviction or upon

entry of a forfeiture order. Relying on the All Writs Act to restrain substitute assets when

Congress has expressly excluded the restraint of such assets from the forfeiture statute is

problematic at best, and should be reserved for measured relief: not an order like the Proposed




                                                  6
          Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 8 of 11




Total Restraining Order that would bar a defendant from accessing any funds from any source

for any reason.

        Indeed, the sole case from this circuit that the Government offers as support for its ability

to restrain untainted assets after a jury verdict but prior to sentencing in fact shows just how far

afield the Government has gone here. See United States v. Numisgroup Int’l Corp., 169 F. Supp.

2d 133 (E.D.N.Y. 2001). In Numisgroup, the court agreed to restrain one specific asset of the

defendant’s – seized collectible coins – that the Government demonstrated the defendant was

likely to dissipate before the defendant could pay a forfeiture judgment that had already been

entered. No forfeiture judgment has been entered here. But more critically, the restraining order

in Numisgroup case was highly targeted: it did not bar the defendant from using other untainted

assets beyond the specified coins.3 Here the Government’s Proposed Total Restraining Order

seeks to restrain “any and all property, or interests in property, held by Mark Scott.” Simply put,

the Government cannot point to a single case anywhere that provides the unprecedented relief it

is now seeking: a freeze on Mr. Scott spending any untainted money for anything.

        The Proposed Total Restraining Order would also continue impacting Mr. Scott’s right to

use funds the Government has not alleged to be proceeds of the offense to mount a legal defense.

Tellingly, in the two years since it selectively seized some UBS accounts while leaving others

untouched, the Government has never once alleged to the Court – including in its instant



3
  The three cases to which it cites from other circuits also do not remotely support the proposition that the
Government can restrain all assets of a defendant pending sentencing. In United States v. Swenson, the
court held that the defendant, following his conviction on securities and wire fraud counts, could not
challenge a seizure warrant seizing assets held in six specific accounts that he held at TD Ameritrade,
when the Government had sought forfeiture of those accounts based in part on fraud charges, 2014 WL
2506300, *2–4 (D. Idaho June 3, 2014); in United States v. Kilbride, the court prevented the defendant
from “dissipat[ing] or mov[ing] funds” in a single specified account without the court’s permission, 2007
WL 2990116, at *2 (D. Ariz. Oct. 11, 2007); United States v. Wahlen, entirely inapposite, dealt with joint
versus individual property interests.

                                                      7
          Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 9 of 11




forfeiture and restraining order application – that the funds in any of the Unrestricted UBS

Accounts were tainted. The Government’s instant forfeiture application identified numerous

accounts that the Government asserted were proceeds of the offense but do not identify the

Unrestricted UBS Accounts as such. Instead, the Government identified the Unrestricted UBS

Accounts as “substitute assets” – i.e. assets the Government may seek to forfeit if traceable

proceeds are unavailable. Gov’t Br. at 7. Yet despite this, the Government has continued to

refuse defense counsel’s request to support a Court order that would give UBS the comfort it

requires to release funds from accounts the Government has never alleged contained criminal

proceeds to pay Covington for Mr. Scott’s already-incurred and ongoing legal fees. Mr. Scott

has a Sixth Amendment right to counsel of his choice and the Supreme Court has made clear that

a defendant can use untainted funds for just this purpose. See Luis, 136 S. Ct. at 1088 (holding

that “the pretrial restraint of legitimate, untainted assets needed to retain counsel of choice

violates the Sixth Amendment”).4

        The Government will likely take the position that it did not direct UBS to block Mr. Scott

from accessing these Unrestricted UBS Accounts to pay for his defense when it contacted UBS

shortly after Mr. Scott’s arrest about a transfer Mr. Scott had initiated for defense counsel. It was

coincidence, in the Government’s telling, that UBS spontaneously blocked these accounts after

the Government called the bank about the transfer, not Governmental direction. But even if the

Government was not behind UBS’s original decision to block access to the Unrestricted UBS

Accounts, it has been the Government – and the Government alone – that has been the barrier to


4
  Notwithstanding that the Government has never alleged that the funds in the Unrestrained UBS
Accounts contained criminal proceeds – and its listing of these accounts as simply substitute assets in its
forfeiture application – the Government has told counsel that it is confident that only some of the funds,
albeit a significant portion, in the Unrestricted UBS Accounts are untainted. But, the Government has
refused to consent to the release of even those funds to cover legal expenses.

                                                     8
        Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 10 of 11




Mr. Scott accessing those funds since that point. Counsel for UBS has made it clear that if the

Government consents to Mr. Scott’s use of the funds for legal fees, UBS will release them upon

the Court’s endorsement. See Devlin-Brown Declaration, ¶ 8. To suggest UBS, and not the

Government, is the party blocking Mr. Scott’s access to untainted funds for legal fees is to

elevate form before substance. The reality is that the Government has blocked Mr. Scott from

using untainted funds to address the debt he has incurred for legal services to date and is

jeopardizing his ability to defend himself at sentencing.

       Finally, the Government’s legitimate objectives can be accomplished without the

unprecedented and draconian remedy it seeks, and without infringing on Mr. Scott’s right to

counsel. The Government has already seized and/or restrained millions of dollars in assets that it

contends are linked to the charged offense. While the Government complains in its application

that Mr. Scott has previously dissipated property that was alleged proceeds of the offense but not

specifically named in prior restraining orders, the solution is not the remedy the Government

proposes. The Court could enter a new blanket restraining order preventing him from using any

assets traceable in any way to the alleged offense (including all proceeds from the Fenero

Funds), regardless of whether the asset was specifically identified in any previous order. This

would maintain the status quo until further proceedings with respect to any funds or assets the

Government asserts are linked to the offense and thus forfeitable. Accordingly, Mr. Scott has

submitted as Exhibit B a Modified Proposed Restraining Order that would bar Mr. Scott from

using such assets, while enabling UBS to release the funds from the Unrestricted UBS Accounts

to Covington in payment of Mr. Scott’s outstanding legal fees.




                                                 9
        Case 1:17-cr-00630-ER Document 344 Filed 12/07/20 Page 11 of 11




                                   CONCLUSION

       For the reasons stated above, the Government’s Proposed Total Restraining Order should

be rejected and the Court should enter the Modified Proposed Restraining Order attached as

Exhibit B.

                                                          Respectfully Submitted,



Dated: December 7, 2020

                                                          /s/ Arlo Devlin-Brown

                                                          Arlo Devlin-Brown
                                                          COVINGTON & BURLING LLP
                                                          The New York Times Building
                                                          620 Eighth Avenue
                                                          New York, NY 10018-1405
                                                          (212) 841-1046

                                                          David M. Garvin
                                                          Law Offices of David M. Garvin
                                                          200 South Biscayne Boulevard
                                                          Suite 3150
                                                          Miami, FL 33131
                                                          (305) 371-8101


                                                          Counsel for Mr. Scott




                                              10
